UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 PUREBASE CORPORATION (Exact name of registrant as specified in its charter) Nevada 27-2060863 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1670 Sierra Avenue, Suite 402 Yuba City, CA95993 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) or (e), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) or (e), check the following box. x If this form relates to the registration of a class of securities concurrently with a Regulation A offering, check the following box. ¨ Securities Act registration statement or Regulation A offering statement file number to which this form relates:333-188575 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Par value $0.001 per share (Title of class) - 1 - INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Furnish the information required by Item 202 of Regulation S-K (§229.202 of this chapter), as applicable. The required description of the securities being registered in this Form 8-A is comparable to that contained the Company’s prior filing of its Form S-1 and amendments with the Commission which became effective July 30, 2013. This information is incorporated herein by reference. Item 2. Exhibits. List below all exhibits filed as a part of the registration statement: Articles of Incorporation Amendment to Articles of Incorporation dated November 7, 2014 Amendment to Articles of Incorporation dated January 12, 2015 Amendment to Articles of Incorporation dated June 15, 2015 By-Laws Legal Opinion with Consent Consent of Independent Accountants Filed as an exhibit to our registration statement on Form S-1 filed May 13, 2013 and incorporated herein by this reference. Filed as an exhibit to Form 10-K filed March 16, 2015 and incorporated herein by this reference. Filed as an exhibit to Form 8-K filed June 16, 2015 and incorporated herein by this reference. SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. (Registrant)PUREBASE CORPORATION Date:September 24, 2015 By:/s/ Scott Dockter Scott Dockter President & CEO - 2 -
